DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-11 and 16 are under examination.
Claim 12-15 are cancelled.
Claim 1-11 and 16 are rejected.
Withdrawn Rejections
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over claim 1-11 and 16 have been withdrawn in light of Applicants’ amendments submitted on 12/03/2020. 
The 35 U.S.C. 103 rejections over claim 1-11 and 16 as being unpatentable over Stark (US 2002/0031597 A1) and in view of Yates et al. (US 2010/0021611 A1) have been withdrawn in light of Applicants’ amendments to recite new limitation of “… to obtain the bean-based flour, the pressure interference wave mill generating sound waves via multiple frequency turbine plates, the sound waves being generated to remove moisture molecules while milling the beans…” in claim 1, lines 5-8, submitted on 12/03/2020. 

Information Disclosure Statement
As noted in previous office action, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 2002/0031597 A1) and in view of Ebels et al. (US 2017/0252751 A1).
Regarding claim 1, 11, and 16, Stark discloses a method of making milled flour from a processed whole soybean (‘597, Abstract, Fig. 1). Stark disclose the method comprising providing soybeans (bean) in step 1 (‘597, [0017], Fig. 1) wherein the soybean are further dried a drying step in step 9 (‘597, [0017], [0022]) and in a roasting step in step 10 (‘597, [0022], Fig. 1).  Stark teaches the roasting step with a temperature range of 225-550°F, which overlaps the cited range of 80-140°C (176-284°F) in claim 1; and overlaps the cited range of 110°C (230°F) in claim 11. Stark teaches a time in the roasting step however, Stark does not explicitly discloses the cited range time in the roasting step in claim 1 and 11. However, it would have been obvious to one of ordinary skill in the art to adjust the time in Stark’s roasting step to provide a desired roasted notes in a final product as a matter of preference, absent a clear and With respect to claim 16, Stark’s flour like product (‘597, claim 19) from the soybean meets the claim limitation. 
With respect to the milling step with new limitation of “…with a pressure interference wave mill to obtain the bean-based flour, the pressure interference wave mill generating sound waves via multiple frequency turbine plates, the sound waves being generated to remove moisture molecules while milling the beans…” Stark teaches the milling step of the roasted beans after the cooling step, in the roller mill, crumbler to reduce particle size (597, [0014], [0017], Fig. 1) to obtain the flour like product from the soybeans (‘597, [0015], [0017], Fig. 1). However, Stark does not explicitly disclose the milling step with a   pressure interference wave mill to obtain the bean-based flour, the pressure interference wave mill generating sound waves via multiple frequency turbine plates, the sound waves being generated to remove moisture molecules while milling the beans. 
Ebels et al. (Ebels) discloses a method of processing materials such as plant material (‘751, [0033], [0039) including foodstuffs (‘751, [0070]) to mill into a reduced particle sizes in an apparatus with pressure interference wave mill (‘751, [0019]) and shockwaves (‘751, [0011]) with a series of frequency turbines plates (‘751, [0020]) to result in a reduced moisture in the processing materials (‘751, [0071]). Ebels and Yates are of the same field of endeavor of providing milling step to provided reduced particles size of material, foodstuffs. It would have been obvious to one of ordinary skill in the art to be motivated to employ Ebels’ pressure interference wave mill in Stark’s method to enhance process efficiency while minimizing energy transfer in the milling steps and materials being processed (‘751 [0002]) as taught by Ebels. 
Regarding claim 2, modified Stark teaches the roasting step as discussed above.  Modified Stark does not explicitly discloses the soybeans are spread in single layers in during the roasting step. It was 
Regarding claim 3, modified Stark teaches the roasting step as discussed above.  Modified Stark does not explicitly discloses an atmosphere less than 70% humidity during the roasting step.  However, Stark teaches the drying step to dry the soybeans to a 22% moisture (‘597, [0017]); hence it would have been obvious to one of ordinary skill in the art to be motivate in providing the roasting step in Stark’s process to have an atmosphere at 22% humidity, which is in range with cited range; since Stark teaches the drying step prior to the roasting step is desired target of moisture.
Regarding claim 4, 5 and 7-10, the recitation of “…the flour is used to create a pasta as a final product…”, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. With respect to claim 5, 7-10, modified Stark teaches the same materials in the same manner as cited; hence modified Stark’s flour product is expected to have the same characteristics as recited in claim 5, 7-10. 
Regarding claim 6, modified Stark does not explicitly disclose the legumes as cited. However, it would have been obvious to one of ordinary skill in the art to be motivated to use known bean including the cited beans as a source material in modified Stark’s process since the cited beans are known edible commercial available beans in food applications, absent a clear and convincing argument or evidence to the contrary. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 16 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 103 rejections over claim 1-11 and 16 as being unpatentable over Stark (US 2002/0031597 A1) and in view of Yates et al. (US 2010/0021611 A1) have been withdrawn in light of Applicants’ amendments to recite new limitation of “… to obtain the bean-based flour, the pressure interference wave mill generating sound waves via multiple frequency turbine plates, the sound waves being generated to remove moisture molecules while milling the beans…” in claim 1, lines 5-8, submitted on 12/03/2020. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792